DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks filed on July 21, 2022. Claims 1-5 and 11-16 have been amended; claims 6-10 and 17-20 have been canceled; claims 21-29 are new. 
Upon entry of the amendments, claims 1-5, 11-16, and 21-29 are now pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, filed July 21, 2022, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
4.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with MICHAEL G. RODRIGUEZ on August 17, 2022.
Claims 1, 11, 12, and 25 are amended as follows:
1. (Currently Amended) A method of a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a base station, radio resource control (RRC) information configuring a plurality of transmission configuration indication (TCI) [[TCI]] states for a physical downlink shared channel (PDSCH); 
receiving, from the base station, a medium access control (MAC) control element (CE) activating a plurality of TCI state groups, wherein each TCI state group of the plurality of TCI state groups includes a TCI state or a combination of two TCI states, based on the RRC information; and 
receiving, from the base station, downlink control information (DCI) including a codepoint of a TCI field, 
wherein the codepoint of the TCI field indicates a TCI state group from among the plurality of TCI states groups.
11. (Currently Amended) A method of a base station (BS) in a wireless communication system, the method comprising: 
transmitting, to a user equipment (UE), radio resource control (RRC) information configuring a plurality of transmission configuration indication (TCI) [[TCI]] states for a physical downlink shared channel (PDSCH); 
transmitting, to the UE, a medium access control (MAC) control element (CE) activating a plurality of TCI state groups, wherein each TCI state group of the plurality of TCI state groups includes a TCI state or a combination of two TCI states, based on the RRC information; and 
transmitting, to the UE, downlink control information (DCI) including a codepoint of a TCI field, 
wherein the codepoint of the TCI field indicates a TCI state group from among the plurality of TCI states groups.  
12. (Currently Amended) A user equipment (UE) in a wireless communication system, the UE comprising:  
at least one processor operably connected to the memory and the transceiver, the at least one processor configured to: 
control the transceiver to receive, from a base station (BS), radio resource control (RRC) information configuring a plurality of transmission configuration indication (TCI) [[TCI]] states for a physical downlink shared channel (PDSCH), 
control the transceiver to receive, from the base station, a medium access control (MAC) control element (CE) activating a plurality of TCI state groups, wherein each TCI state group of the plurality of TCI state groups includes a TCI state or a combination of two TCI states, based on the RRC information, and 
control the transceiver to receive, from the base station, downlink control information (DCI) including a codepoint of a TCI field, 7DOCKET No. SAMS11-61884 APPLICATION No. 16/925,210 PATENT 
wherein the codepoint of the TCI field indicates a TCI state group from among the plurality of TCI states groups.
25. (Currently Amended) A base station (BS) in a wireless communication system, the base station comprising: 
a transceiver;[[transceiver:]] and 
at least one processor operably connected to the transceiver, the at least one processor configured to: 
control the transceiver to transmit, to a user equipment (UE), radio resource control (RRC) information configuring a plurality of transmission configuration indication (TCI) [[TCI]] states for a physical downlink shared channel (PDSCH), 
control the transceiver to transmit, to the UE, a medium access control (MAC) control element (CE) a plurality of TCI state groups, wherein each TCI state group of the plurality of TCI state groups includes a TCI state or a combination of two TCI states, based on the RRC information, and 
control the transceiver to transmit, to the UE, downlink control information (DCI) including a codepoint of a TCI field, 
wherein the codepoint of the TCI field indicates a TCI state group from among the plurality of TCI state groups.

Allowable Subject Matter
6.	Claims 1-5, 11-16, and 21-29 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Mondal et al. (US 2021/0168779) and Amerga et al. (US 2013/0294318) are generally directed to various aspects of the method for setting physical downlink shared channel (PDSCH) default beam behavior for single transmission-reception point (TRP), single downlink control information (DCI) multi-TRP and multi-DCI multi-TRP operation, as well as physical downlink control channel (PDCCH) prioritization based on quasi-colocation (QCL) Type-D for multi-panel reception and single panel reception; the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups. 
However, in consideration of the amendment with arguments/remarks filed on July 21, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6receiving, from the base station, a medium access control (MAC) control element (CE) activating a plurality of TCI state groups, wherein each TCI state group of the plurality of TCI state groups includes a TCI state or a combination of two TCI states, based on the RRC information;” and “receiving, from the base station, downlink control information (DCI) including a codepoint of a TCI field,” as specified in claim 1. 
Claim 12 includes similar limitations.
 “transmitting, to the UE, a medium access control (MAC) control element (CE) activating a plurality of TCI state groups, wherein each TCI state group of the plurality of TCI state groups includes a TCI state or a combination of two TCI states, based on the RRC information;” and “transmitting, to the UE, downlink control information (DCI) including a codepoint of a TCI field,” as specified in claim 11. 
Claim 25 includes similar limitations.
Dependent claims 2-5, 13-16, 21-24, and 26-29 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473